                                                                                    ____ FILED ___ ENTERED
                                                                                    ____ LOGGED _____ RECEIVED

                                                                                   10:59 am, Apr 15 2021
                                                                                    AT GREENBELT
                       IN THE UNITED STATES DISTRICT COURT                          CLERK, U.S. DISTRICT COURT
                                                                                    DISTRICT OF MARYLAND
                          FOR THE DISTRICT OF MARYLAND
                                                                                    BY ______________Deputy
                                                                                            MD

IN THE MATTER OF THE SEIZURE OF THE
FOLLOWING PROPERTIES:

(1)       Monies Held in the Bank Accounts at BANK OF       Case No. GLS-21-0696
          AMERICA Listed in Attachment A-1;

(2)       Monies Held in the Bank Accounts at USAA          Case No. GLS-21-0697
          FEDERAL SAVINGS BANK Listed in
          Attachment A-2;

(3)       Monies Held in the Bank Account at PNC BANK       Case No. GLS-21-0698
          ACCOUNT NUMBER 53-6132-6527 Listed in
          Attachment A-3; and
                                                            Case No. GLS-21-0699
(4)       A 2018 Tesla Model 3 VIN:
          5YJ3E1EBXJF1062229                                UNDER SEAL


                    AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

       I, Matthew Riemenschneider, being duly sworn, depose and state:

                                  AGENT’S BACKGROUND

       1.       I am “an investigative or law enforcement officer” of the United States within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by

law to conduct investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C.

§ 2516.

       2.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, law enforcement and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

warrants and does not set forth all my knowledge about this matter.

          3.    I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been so employed since 2016. I am currently assigned to a squad in the Baltimore Division
responsible for investigating complex financial crimes such as mail fraud, wire fraud, false

claims, and money laundering. I was previously assigned to a violent crimes squad, where I was

responsible for the investigation of violent and threat-based crimes, including bank robbery,

Hobbs Act robbery, extortion, and kidnapping. I have prepared and executed multiple search

and arrest warrants. As a federal agent, your affiant is authorized to investigate violations of

laws of the United States and is a law enforcement officer with the authority to execute warrants

issued under the authority of the United States.

                               PURPOSE OF THE AFFIDAVIT

       4.       I submit this affidavit in support of the application made by the United States of

America for a seizure warrant authorizing the seizure of the following funds and further

described in Attachment A-1, A-2, and A-3 under the control of RUDOLPH ELWOOD

BROOKS, JR., also known as RUDOLPH BROOKS, JR. (“Brooks”):

               $793.57 from Bank of America Account Number 4460-2148-8469 held in the
                name of Cars Direct by Gavawn HWB Bobs Motor Inc. (“TARGET
                ACCOUNT 1”)
               $52,293.85 from Bank of America Account Number 4460-4490-6494 held in
                the name of Rudolph E. Brooks Jr. (“TARGET ACCOUNT 2”)
               $500,000 from Bank of America Account Number 4460-4618-2287 held in the
                name of Payroll by BJM (“TARGET ACCOUNT 3”)
               $24,455 from Bank of America Account Number 4460-4648-5007 held in the
                name of Cars Direct by Gavawn HWB Bobs Motor Inc. (“TARGET
                ACCOUNT 4”)
               $200,062.98 from Bank of America Account Number 4460-4648-5010 held in
                the name of Cars Direct by Gavawn HWB Bobs Motor Inc. (“TARGET
                ACCOUNT 5”)
               $9,653.87 from Bank of America Account Number 4460-4121-2466 held in
                the name of Tabernacle of Restoration Ministries Inc. (“TARGET
                ACCOUNT 6”)
               $1,056,320.35 from Bank of America Account Number 4450-4121-2495 held
                in the name of Tabernacle of Restoration Ministries Inc. (“TARGET
                ACCOUNT 7”)
               $12,935.88 from Bank of America Account Number 4460-3459-5297 held in
                the name of Tabernacle of Restoration Ministries Inc. (“TARGET
                ACCOUNT 8”)


                                                   2
               $150,227.98 from USAA Federal Savings Bank Account Number 01097-0020-
                1 held in the name of Rudolph Brooks, Jr. (“TARGET ACCOUNT 9”)
               $100,016.92 from USAA Federal Savings Bank Account Number 01097-0019-
                8 held in the name of Rudolph Brooks, Jr. (“TARGET ACCOUNT 10”)
               $189,376.46 from PNC Bank Account Number 53-6132-6527 held in the
                name of Madaro, LLC (“TARGET ACCOUNT 11”)

(collectively, the “TARGET ACCOUNTS”).

       5.       I also submit this affidavit in support of the application made by the United States

of America for a seizure warrant authorizing the seizure of a 2018 Tesla Model 3, Vehicle

Identification Number 5YJ3E1EBXJF1062229 (the “TARGET VEHICLE”), further

described in Attachment A-4.

       6.       As further described below, the aforementioned funds in the TARGET

ACCOUNTS and the TARGET VEHICLE constitute or are derived from the proceeds

traceable to the false statements made on bank loan applications in violation of 18 U.S.C.

§§ 1343 (Wire Fraud) and 1344 (Bank Fraud).

                                       APPLICABLE LAW

       A.       Wire Fraud and Bank Fraud

       7.       Title 18, United States Code, Section 1343 (Wire Fraud) provides that

“[w]hoever, having devised or intending to devise any scheme or artifice to defraud, or for

obtaining money or property by means of false or fraudulent pretenses, representations, or

promises, transmits or causes to be transmitted by means of wire, radio, or television

communication in interstate or foreign commerce, any writings, signs, signals, pictures, or

sounds for the purpose of executing such scheme or artifice,” shall be guilty of a federal offense.

       8.       Title 18, United States Code, Section 1344 (Bank Fraud) provides that

“[w]however knowing executes, or attempts to execute, a scheme or artifice—(1) to defraud a

financial institution; or (2) to obtain any of the moneys, funds, credits, assets, securities, or other



                                                  3
property owned by, or under the custody or control of, a financial institution, by means of false

or fraudulent pretenses, representations, or promises,” shall be guilty of a federal offense.

       B.      Asset Forfeiture Statutes

       9.      Proceeds and any property derived from proceeds traceable to violations of

18 U.S.C. §§ 1343 (Wire Fraud) and 1344 (Bank Fraud) are forfeitable to the United States,

pursuant to 18 U.S.C. § 981(a)(1)(C). Further, property subject to civil forfeiture may be seized

pursuant to 18 U.S.C. § 981(b).

       10.     The proceeds of wire fraud and bank fraud are subject to forfeiture under both

civil and criminal forfeiture authorities. Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real

or personal, which constitutes or is derived from proceeds traceable to wire fraud or bank fraud

is subject to civil forfeiture. Title 18, United States Code, Section 982(a)(2)(A) provides for the

criminal forfeiture of any property constituting, or derived from, proceeds obtained directly or

indirectly, as a result of a wire fraud or bank fraud offense affecting a financial institution. In

addition, 28 U.S.C. § 2461(c) provides that “[i]f a person is charged in a criminal case with a

violation of an Act of Congress for which the civil or criminal forfeiture of property is

authorized,” then the government can obtain a forfeiture of property “as part of the sentence in

the criminal case.” Thus, pursuant to 18 U.S.C. § 982(a)(2)(a) and 18 U.S.C. § 981(a)(1)(C) and

28 U.S.C. § 2461(c), any property, real or personal, which constitutes or is derived from

proceeds traceable to wire fraud is subject to criminal forfeiture.

       11.     Further, 18 U.S.C. § 984 allows the United States to seize for civil forfeiture

identical substitute property found in the same place where the “guilty” property had been kept.

For purposes of Section 984, this affidavit need not demonstrate that the funds now in the

TARGET ACCOUNTS are the particular funds involved in the wire fraud and bank fraud




                                                  4
violations, so long as the forfeiture is sought for other funds on deposit in that same account.

Section 984 applies to civil forfeiture actions commenced within one year from the date of the

offense.

       12.       This application seeks a seizure warrant under both civil and criminal authority

because the property to be seized could be placed beyond the Government’s reach.

       13.       Pursuant to 18 U.S.C. § 981(b), property subject to civil forfeiture may be seized

via a civil seizure warrant issued by a judicial officer “in any district in which a forfeiture action

against the property may be filed,” and may be executed “in any district in which the property is

found,” if there is probable cause to believe that the property is subject to forfeiture. The criminal

forfeiture statute, 18 U.S.C. § 982(b)(1), incorporates the procedures in 21 U.S.C. § 853 (other

than subsection (d)) for a criminal forfeiture action. Section 853(f) permits the government to

request the issuance of a seizure warrant for property subject to criminal forfeiture.

                                       PROBABLE CAUSE

       14.       Brooks is a Maryland resident who is known to reside at an address in

Cheltenham, Maryland (“Cheltenham address”) or an address in Bowie, Maryland (“Bowie

address”). He is the owner of Cars Direct by Gavawn HWD Bob’s Motors (“Cars Direct”),

Madaro, LLC (“Madaro”), and Kingdom Tabernacle of Restoration Ministries (“Kingdom

Tabernacle”).1

       15.       Brooks is listed as the resident agent with the Maryland State Department of

Assessments and Taxation (“SDAT”) for Cars Direct and the Kingdom Tabernacle, and as

resident agent with the District of Columbia for Madaro.
1
 Internal Revenue Service records and the Payroll Protection Program loan application contain
the name Kingdom Tabernacle of Restoration Ministries, while some financial records, corporate
records, and the Economic Impact Disaster Loan application contain the name Tabernacle of
Restoration Ministries. Although there are two names, they contain the same Taxpayer
Identification Number and describe the same business owned by Brooks.


                                                  5
       16.       Cars Direct was incorporated with SDAT on October 29, 2010. It was forfeited on

October 1, 2012 and subsequently revived on May 28, 2020.

       17.       Kingdom Tabernacle was incorporated with SDAT on September 5, 2017. The

Articles of Incorporation for Kingdom Tabernacle, which were filed with the State of Maryland

on September 5, 2017, were signed by Brooks and five (5) other trustees on July 3, 2017.

                                The Paycheck Protection Program

       18.       The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a federal

law enacted in March 2020 designed to provide emergency financial assistance to the millions of

Americans suffering from the economic consequences of COVID-19.

       19.       The CARES Act authorized up to $659 billion in forgivable loans to small

businesses for employee retention and certain business expenses through a program called the

Paycheck Protection Program (“PPP”).

       20.       The program authorizes qualifying small businesses and other organizations to

receive loans that are 100 percent guaranteed by the Small Business Administration (“SBA”),

and the full principal amount of the loans may qualify for loan forgiveness. The business must

use PPP loan proceeds on payroll costs, mortgage interest, rent, and utilities. Initially, the

program allowed the principal to be forgiven if the business spent the loan proceeds on

qualifying expenses within eight weeks of loan issuance and used at least 75 percent of the loan

for payroll. On June 5, 2020, the Paycheck Protection Program Flexibility Act of 2020 went into

effect. This law extended the period from eight weeks to 24 weeks that the loan proceeds had to

be spent and reduced the requirement that the loan proceeds be spent on payroll from 75 percent

to 60 percent.




                                                6
       21.     The business’s number of employees and average monthly payroll costs for the

12-month period prior to the disaster determine the amount of PPP funding that the business may

receive. Businesses applying for a PPP loan must provide documentation showing their payroll

expenses.

       22.     To qualify for eligibility, businesses applying for a PPP loan needed to be in

operation as of February 15, 2020.

       23.     The SBA administers the program and has authority over all PPP loans. However,

approved lenders (usually private banks and credit unions) issue the loans. The lenders receive

and process PPP applications and supporting documentation, then make the loans using their

own funds.

                                  Economic Injury Disaster Loan

       24.     An Economic Injury Disaster Loan (“EIDL”) is an SBA-administered loan

designed to provide assistance to small businesses that suffer substantial economic injury as a

result of a declared disaster. An EIDL helps businesses meet necessary financial obligations that

could have been met had the disaster not occurred. It provides relief from economic injury that

the disaster caused and permits businesses to maintain a reasonable working capital position

during the period that the disaster affected.

       25.     Additionally, the SBA offers an EIDL advance that is designed to provide

emergency economic relief to businesses that are currently experiencing a temporary loss of

revenue. This advance will not have to be repaid, and small businesses may receive

an advance even if they are not approved for an EIDL loan. The maximum advance amount is

$10,000. The amount of the loan offered as well as the advance amount are determined by the

SBA based on the information provided on the loan application.




                                                7
       26.     EIDL funds are issued directly from the United States Treasury and applicants

apply through the SBA via an online portal. The EIDL application process, which also uses

certain outside contractors for system support, collects information concerning the business and

the business owner, including information as to the gross revenues for the 12 months prior to the

disaster; the cost of goods sold; and information as to any criminal history of the business owner.

Applicants electronically certify that the information provided is accurate and are warned that

any false statement or misrepresentation to the SBA or any misapplication of loan proceeds may

result in sanctions, including criminal penalties.

       27.     In March 2020, due to the COVID-19 pandemic, the SBA issued an EIDL

declaration. The declaration made EIDL loans available nationwide to small businesses to help

alleviate economic injury that COVID-19 caused. EIDL loans are usually limited to a maximum

amount of $2 million. However, during the COVID-19 pandemic, EIDL loans were limited for a

period of time to $150,000.

                         Cars Direct Celtic Bank PPP Loan via Bluevine

       28.     Bluevine Incorporated (“Bluevine”) is a financial technology company

headquartered in California that provides online business banking and financing to small and

medium-sized businesses. Bluevine also serves as an originating agent for banks such as Celtic

Bank Corporation (“Celtic Bank”).

       29.     Celtic Bank is a federally-insured financial institution headquartered in Salt Lake

City, Utah and specializes in small business finance. Celtic Bank is an SBA Preferred Small

Business Lender and participated as a lender in the PPP.

       30.     Borrowers applied for PPP loans online through Bluevine’s website by creating a

Bluevine account. Borrowers were then able to enter information pertinent to the PPP loan




                                                     8
application, including but not limited to, payroll costs and number of employees. Borrowers

would also upload supporting documentation, and sign loan documents electronically through the

Bluevine account. Once a loan was approved, it would be funded by Celtic Bank.

       31.        On May 9, 2020, Brooks electronically submitted a PPP loan application, on

behalf of Cars Direct, to Bluevine for a $1,556,589 PPP loan. Brooks represented on the loan

application that Cars Direct had ten employees and an average monthly payroll of $622,635.

Brooks was listed as the primary contact and electronically signed the application as the owner

of Cars Direct.

       32.        In support of the loan application, Brooks submitted to Bluevine a 2019 IRS

Form 940 and a 2020 IRS Form 1096.2 The Form 1096 reported $724,469 in payments via ten

Forms 1099-MISC issued by Cars Direct; it identified Brooks as the person to contact and was

signed, but undated. The Form 940 reported $7,471,630 in total payments to employees from

Cars Direct. The form was signed by Brooks and dated January 30, 2020.

       33.        Records obtained from the Internal Revenue Service (“IRS”) reflect that neither

the foregoing Form 940 nor the Form 1096 were on file with the IRS. Further, the IRS records

did not have records of any filings, to include Forms 940 and 1096, made by Cars Direct, for any

tax periods. Based on this information, your affiant believes that the Forms 940 and 1096

provided by Brooks to Bluevine in support of the Cars Direct PPP loan application were

fraudulent.

       34.        On May 9, 2020, the Cars Direct PPP loan was approved and executed. Brooks

executed the note with Celtic Bank as the owner of Cars Direct. Subsequently, Celtic Bank


2
 The Form 1096 is the Annual Summary and Transmittal of U.S. Information Returns for a
business. The Form 940 is the Employer’s Annual Federal Unemployment Tax (“FUTA”)
Return. Together with state unemployment tax systems, the FUTA tax provides funds for paying
unemployment compensation to workers who have lost their jobs.


                                                 9
deposited $1,556,589 into TARGET ACCOUNT 1 on May 12, 2020. Prior to the deposit of the

PPP loan proceeds, TARGET ACCOUNT 1 had a balance of $2,126.

       35.     A review of account records for TARGET ACCOUNT 1 showed that, prior to

the receipt of the Celtic Bank PPP loan proceeds, TARGET ACCOUNT 1 was primarily

funded by counter deposits, ATM deposits, bank transfers, and deposits from Square, Inc. Debits

for TARGET ACCOUNT 1 mainly consisted of purchases at automotive parts store,

restaurants, retail stores, grocery stores, and automotive auctioneers. Noticeably absent from

TARGET ACCOUNT 1’s account records were debits consistent with a legitimate employer

such as payments for payroll or payroll taxes.

       36.     Based on the review of TARGET ACCOUNT 1 and IRS records (or the lack

thereof), your affiant believes that Brooks provided false and misleading information to

Bluevine to obtain a PPP loan. More specifically, the evidence does not support the assertions

made by Brooks on the PPP loan application, stating that Cars Direct employs ten individuals at

an average monthly payroll of $622,635.

       37.     Beginning on May 12, 2020, and following the deposit of the PPP loan proceeds,

Brooks initiated numerous transfers from TARGET ACCOUNT 1 to TARGET ACCOUNT 2.

Brooks opened TARGET ACCOUNT 2 in his personal name on October 7, 2019 and is the

sole signer on the account.

       38.     The records reflect that between May 12, 2020, and August 10, 2020, Brooks

transferred $196,600 of PPP loan proceeds from TARGET ACCOUNT 1 to TARGET

ACCOUNT 2. The records further reflect that following the transfers to TARGET

ACCOUNT 2, Brooks used the PPP loan proceeds for personal expenditures such as credit card

bills, loan payments, purchases at restaurants, retail stores, grocery stores, and automotive




                                                 10
auctioneers. On May 11, 2020, the day before the PPP loan proceeds transfers from TARGET

ACCOUNT 1 began; TARGET ACCOUNT 2 had a balance of $47. As of January 26, 2021,

TARGET ACCOUNT 2 had a balance of $52,293.85.

       39.     On May 18, 2020, Brooks opened TARGET ACCOUNT 3 held in the name of

Payroll by BJM. The signature card for the account notes Brooks’ title as “member” and lists

him as the sole signer. On the same day, Brooks transferred $500,000 of the PPP loan proceeds

from TARGET ACCOUNT 1 to TARGET ACCOUNT 3. As of January 31, 2021, TARGET

ACCOUNT 3 had a balance of $500,000, and there had been no activity in TARGET

ACCOUNT 3 outside of the initial deposit. Notably, although the name of the accountholder

(Payroll by BJM) creates the appearance that TARGET ACCOUNT 3 is associated with a

payroll company, there have, in fact, been no payroll or payroll-related expenses paid from

TARGET ACCOUNT 3 in the nine months since the initial deposit of the PPP loan proceeds

from TARGET ACCOUNT 1.

       40.     On July 10, 2020, Brooks opened TARGET ACCOUNT 4 and TARGET

ACCOUNT 5, both in the name of Cars Direct. Brooks is listed as the “President” of the

business and is the sole signer on both accounts. On July 13, 2020, Brooks initiated a transfer of

$250,000 in PPP loan proceeds from TARGET ACCOUNT 1 to TARGET ACCOUNT 4. On

the same day, Brooks initiated a second transfer of $250,000 in PPP loan proceeds from

TARGET ACCOUNT 1 to TARGET ACCOUNT 5. TARGET ACCOUNT 4 and TARGET

ACCOUNT 5 both had a $0 balance prior to the transfer of PPP loan proceeds from TARGET

ACCOUNT 1.

       41.     Following the transfer of PPP loan proceeds from TARGET ACCOUNT 1 to

TARGET ACCOUNT 4, Brooks initiated numerous transfers from TARGET ACCOUNT 4 to




                                               11
his personal account, TARGET ACCOUNT 2. From July 17, 2020 through September 4, 2020,

Brooks transferred $90,000 from TARGET ACCOUNT 4 to TARGET ACCOUNT 2. As of

January 31, 2021, TARGET ACCOUNT 4 had a balance of $24,455.

       42.    Following the transfer of PPP loan proceeds from TARGET ACCOUNT 1 to

TARGET ACCOUNT 5, Brooks initiated a transfer for $25,000 on July 24, 2020 from

TARGET ACCOUNT 5 to his personal account, TARGET ACCOUNT 2. As of January 31,

2021, TARGET ACCOUNT 5 had a balance of $200,062.98.

                            Purchase of the TARGET VEHICLE

       43.    As previously mentioned, beginning on May 12, 2020, Brooks began funneling

PPP loan proceeds from TARGET ACCOUNT 1 to his personal account, TARGET

ACCOUNT 2. On July 30, 2020, Brooks initiated a wire transfer from TARGET

ACCOUNT 2 to Tesla Motors Inc. (“Tesla”) for $60,407.

       44.    Records obtained from Tesla reflect that the foregoing wire transfer was used to

purchase the TARGET VEHICLE. The records further reflect that an order was placed on July

22, 2020 for the TARGET VEHICLE with a purchase date of July 29, 2020. Rudolph Brooks

was listed as the customer and a District of Columbia driver’s license was on file for a close

relative of Brooks.

       45.    Law enforcement databases reflect that the TARGET VEHICLE was registered

with the State of Maryland on August 25, 2020. Further, Brooks is listed with the State of

Maryland as the owner with the mailing address being the Cheltenham address.

       46.    Based on the records from Tesla and for TARGET ACCOUNT 2, your affiant

believes that Brooks used the Cars Direct PPP loan proceeds to purchase the TARGET

VEHICLE.




                                             12
       49.     In support of the loan application, Brooks submitted to Bluevine a 2019 IRS

Form 940. The Form 940 reported $8,628,128 in total payments to employees for the Kingdom

Tabernacle; it was unsigned, but listed Brooks as the owner.

       50.     Records obtained from the IRS reflect that the foregoing Form 940 was not on file

with the IRS. Further, IRS records did not identify any filings, to include Forms 940, made by

the Kingdom Tabernacle for any tax periods. Based on this information, your affiant believes

that for the Form 940 provided by Brooks to Bluevine in support of the Kingdom Tabernacle

PPP loan application was fraudulent.

       51.     On May 14, 2020, the Kingdom Tabernacle PPP loan was approved and executed.

Brooks signed the note as the owner of the Kingdom Tabernacle. On May 15, 2020, Celtic Bank

deposited $1,800,000 into TARGET ACCOUNT 6.

       52.     Prior to the receipt of the Celtic Bank PPP loan, TARGET ACCOUNT 6 was

primarily funded by ATM deposits by various individuals and deposits from Square, Inc. totaling

approximately $66,900 for the time period of January 2019 through May 14, 2020.3 Also for the

time period of January 2019 through May 14, 2020, debits for TARGET ACCOUNT 6 mainly

consisted on purchases at restaurants and retail stores, cash withdrawals, and transfers to other

companies associated with Brooks. Noticeably absent from TARGET ACCOUNT 6 were

debits consistent with a legitimate employer such as payments for payroll or payroll taxes.

       53.     On June 25, 2018, Brooks opened TARGET ACCOUNT 7 in the name of the

Kingdom Tabernacle; Brooks is the sole signer on the account. Following receipt of the PPP

loan proceeds, Brooks transferred $100,000 and $1,007,000 from TARGET ACCOUNT 6 to

TARGET ACCOUNT 7 on May 18, 2020 and May 28, 2020, respectively.


3
  This total excludes two (2) transfers from TARGET ACCOUNT 1 that were proceeds
received from the Cars Direct PPP loan.


                                               14
       54.     Prior to the foregoing transfers, TARGET ACCOUNT 7 had a balance of $252.

On July 29, 2020, Brooks transferred $25,000 from TARGET ACCOUNT 7 to his personal

account, TARGET ACCOUNT 2. As of January 31, 2021, TARGET ACCOUNT 7 had a

balance of $1,056,320.35.

       55.     Additionally, on May 18, 2020, Brooks transferred $250,000 from TARGET

ACCOUNT 6 to TARGET ACCOUNT 8. Brooks opened TARGET ACCOUNT 8 on

September 23, 2017, in the name of the Kingdom Tabernacle; Brooks, listed as Pastor, was

initially the sole signer on the account, but another individual (“Individual A”) was added on as

Treasurer on April 11, 2018.

       56.     On May 28, 2020, Brooks initiated a $250,000 wire transfer from TARGET

ACCOUNT 6 to TARGET ACCOUNT 9 held at USAA Bank. TARGET ACCOUNT 9 was

opened in Brooks’ personal name in 2010. He is the sole signor. Prior to the wire transfer of PPP

loan proceeds from TARGET ACCOUNT 6, TARGET ACCOUNT 9 had a balance of $222

and minimal activity since the account’s inception.

       57.     On June 1, 2020, Brooks transferred $100,000 of PPP loan proceeds from

TARGET ACCOUNT 9 to TARGET ACCOUNT 10 at USAA. TARGET ACCOUNT 10 is

a savings account held in Brooks’ personal name and had a minimal balance prior to the

foregoing transfer. As of September 28, 2020, TARGET ACCOUNT 9 had a balance of

$150,227.98. As of September 30, 2020, TARGET ACCOUNT 10 had a balance of

$100,016.92.

       58.     As of January 31, 2021, TARGET ACCOUNT 6 had a balance of $9,653.87.




                                               15
                      Summary of Funds Transfers-Kingdom Tabernacle

        59.   The following diagram summarizing the foregoing transfer and flow of the

Kingdom Tabernacle PPP loan proceeds:

                                      Kingdom Tabernacle
                                          BOA x2466
                                   (TARGET ACCOUNT 6)
                                 $1,800,000 PPP Loan Proceeds




$1,107,000                           $250,000                             $250,000
Kingdom Tabernacle                   Brooks’ Personal Account             Kingdom Tabernacle
       BOA x2495                           USAA x0201                           BOA x5297
       (TARGET                              (TARGET                              (TARGET
       ACCOUNT 7)                          ACCOUNT 9)                           ACCOUNT 8)



$25,000                              $100,000
Brooks’ Personal Account             Brooks’ Personal Account
BOA x6494                            USAA x0198
(TARGET ACCOUNT 2)                   (TARGET ACCOUNT 10)

                         DC Dragons Economic Injury Disaster Loan

        60.   On April 7, 2020, an EIDL application was purportedly submitted to the SBA by

Individual A, on behalf of DC Dragons Martial Arts Training Center (“DC Dragons”). On the

application, the business reportedly had seven employees and earned $150,000 in gross revenue

in the 12 months prior to COVID-19 being declared a disaster. Additionally, DC Dragons

reported on the application $85,000 in cost of goods sold and $25,000 in rental losses due to the

disaster.

        61.   The application provided the SBA with TARGET ACCOUNT 8 as the account

into which EIDL funds could be received. The application stated that TARGET ACCOUNT 8

was in the name of DC Dragons.



                                               16
         62.     Contrary to the EIDL application, records obtained from Bank of America show

that TARGET ACCOUNT 8 is held in the name of Kingdom Tabernacle, not in the name of

DC Dragons. At the time of the application, Brooks and Individual A were listed as signers for

TARGET ACCOUNT 8.

         63.     Records obtained from the IRS reflect that no payments were issued to individuals

by DC Dragons for 2018 or 2019, via Form 1099 or Form W-2. Further, the review of the IRS

records identified the last tax period with a tax filing for DC Dragons was for the 2012 tax year.4

         64.     On June 15, 2020, the DC Dragons’ EIDL was approved and executed. The SBA

deposited $25,400 and $7,000 into TARGET ACCOUNT 8 on June 23, 2020 and June 30,

2020, respectively.

         65.     Following the foregoing transfer of Kingdom Tabernacle PPP loan proceeds and

the deposit of DC Dragons EIDL loan proceeds into TARGET ACCOUNT 8, Brooks initiated

numerous transfers to his personal account, TARGET ACCOUNT 2. More specifically,

between July 17, 2020 and August 10, 2020, Brooks transferred $95,000 from TARGET

ACCOUNT 8 to TARGET ACCOUNT 2. As of January 31, 2021, TARGET ACCOUNT 8

had a balance of $12,935.88.

                             Economic Injury Disaster Loan Summary

         66.     On the same day (April 7, 2020) as the foregoing DC Dragons EIDL loan

application, Brooks applied for three additional EIDL loans using various entities owned and/or

operated by Brooks. EIDL records reflect that all four EIDL loan applications, including the DC

Dragons EIDL application purportedly submitted by Individual A, were submitted within a few




4
    DC Dragons filed for extensions for the 2016, 2018, and 2019 tax years.


                                                 17
hours (in some cases, minutes) of each other from the same IP address.5 The following chart

depicts the foregoing EIDL loan application submission information:

     EIDL Applicant      Date Submitted        Time                     IP Address

    Kingdom Tabernacle     April 7, 2020    12:29PM 2601:142:4201:2520:8591:3c65:1e2e:4572

       DC Dragons          April 7, 2020     2:27PM     2601:142:4201:2520:8591:3c65:1e2e:4572

        Cars Direct        April 7, 2020     2:48PM     2601:142:4201:2520:8591:3c65:1e2e:4572

      Brooks Motors        April 7, 2020     3:04PM     2601:142:4201:2520:8591:3c65:1e2e:4572


         67.    Records reflect that IP Address 2601:142:4201:2520:8591:3c65:1e2e:4572 on the

above-listed date and times was registered to “Randolph Brooks” with the Bowie address listed,

as well as a certain phone number with a 240 area code (“the 240 Number”) and a certain

username (“the Bowie username”). Based on the following information, your affiant believes

“Randolph Brooks” to be a typographical error or alias and is instead meant to be Brooks.

         68.    Specifically, Brooks listed the Bowie address under his primary contact

information on the Kingdom Tabernacle EIDL application. He further listed the 240 Number

under his primary contact information and business contact for the Kingdom Tabernacle EIDL

application and as his contact number on the Cars Direct PPP loan application. Finally, the email

address Brooks used on the Kingdom Tabernacle EIDL application and the Cars Direct PPP loan

application incorporates the Bowie username.

         69.    Based on the foregoing information, your affiant believes Brooks was at least a

party to the submission of the DC Dragons EIDL loan application.


5
  An Internet Protocol address, more commonly known as an IP address, is a numerical label
assigned to each device connected to a computer network that uses the Internet Protocol for
communication. An IP address serves two main functions: host or network interface
identification and location addressing.


                                               18
                           Madaro Celtic Bank PPP Loan via Bluevine

         70.     On May 11, 2020, Brooks submitted a PPP loan application, on behalf of

Madaro, to Bluevine for a $204,266 loan. Brooks represented on the loan application that

Madaro had 22 employees and an average monthly payroll of $81,706. Brooks was listed as the

primary contact for Madaro and signed the application as the owner.

         71.     In support of the loan application, Brooks submitted to Bluevine a 2019 IRS

Form 940. The Form 940 reported $980,481 in total payments to employees from Madaro. The

Form 940 was signed by Brooks as the owner and dated February 8, 2020.

         72.     Records obtained from the IRS reflect that the foregoing Form 940 in the name of

Madaro was not on file with the IRS. Further, IRS records did not identify record of any filings,

to include Forms 940, made by Madaro for any tax periods. Based on this information, your

affiant believes that for the Form 940 provided by Brooks to Bluevine in support of the Madaro

PPP loan application was fraudulent.

         73.     On May 11, 2020, the Madaro PPP loan was approved and executed. Brooks

signed the note as the owner of Madaro. On May 13, 2020, Celtic Bank deposited $204,266

TARGET ACCOUNT 11 at PNC Bank.

         74.     Brooks opened TARGET ACCOUNT 11 on September 4, 2019, in the name of

Madaro. He is the sole signor on the account. Prior to the PPP loan proceeds, TARGET

ACCOUNT 11 had a total of $280 in deposits and no expenditures outside of bank fees.

         75.     As of January 29, 2020, TARGET ACCOUNT 11 had a balance of $189,376.46.

The only debits observed from TARGET ACCOUNT 11 since the receipt of PPP loan proceeds

were a $10,000 deposit on a residential home and multiple purchases from Zzounds.com.6 Based

on your affiant’s review of the records, there is no evidence that Brooks utilized the PPP loan
6
    ZZounds.com is an online retailer selling musical equipment and instruments.


                                                19
proceeds in TARGET ACCOUNT 11 for payroll or allowable business expenses as outlined by

the PPP loan guidelines and attested to by Brooks on the PPP loan application.

                                        CONCLUSION

       76.     Based on the foregoing, I submit that there is probable cause to believe that

Brooks committed violations of 18 U.S.C. §§ 1343 (Wire Fraud) and 1344 (Bank Fraud) by

submitting false PPP loan applications and that the TARGET ACCOUNTS and TARGET

VEHICLE identified in this affidavit are subject to seizure and forfeiture.

       77.     Based upon the foregoing facts, the TARGET ACCOUNTS and TARGET

VEHICLE are forfeitable. Violations of 18 U.S.C. §§ 1343 and 1344 give rise to forfeiture of

property that constitutes or is derived, directly or indirectly, from proceeds traceable to the

commission of the offense. There is probable cause to believe that fraud proceeds flowed

through the TARGET ACCOUNTS and were used to purchase the TARGET VEHICLE.

       78.     Based on the foregoing, I submit that there is probable cause to seize the

following properties on the ground that they constitute or are derived from proceeds of wire

fraud and bank fraud, in violation of 18 U.S.C. §§ 1343 and 1344, and are subject to forfeiture

pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(2)(A), 984 and 28 U.S.C. § 2461(c).

                     up to $793.57 from TARGET ACCOUNT 1;

                     up to $52,293.85 from TARGET ACCOUNT 2;

                     up to $500,000 from TARGET ACCOUNT 3;

                     up to $24,455 from TARGET ACCOUNT 4;

                     up to $200,062.98 TARGET ACCOUNT 5;

                     up to $9,653.87 from TARGET ACCOUNT 6;

                     up to $1,056,320.35 from TARGET ACCOUNT 7;

                     up to $12,935.88 from TARGET ACCOUNT 8;


                                               20
29th
                                     Attachment A-1
                                  ITEMS TO BE SEIZED

Monies held in the following bank accounts at Bank of America:

             up to $793.57 from Bank of America Account Number 4460-2148-8469 held
              in the name of Cars Direct by Gavawn HWB Bobs Motor Inc.

             up to $52,293.85 from Bank of America Account Number 4460-4490-6494
              held in the name of Rudolph E. Brooks Jr.

             up to $500,000 from Bank of America Account Number 4460-4618-2287 held
              in the name of Payroll by BJM

             up to $24,455 from Bank of America Account Number 4460-4648-5007 held in
              the name of Cars Direct by Gavawn HWB Bobs Motor Inc.

             up to $200,062.98 from Bank of America Account Number 4460-4648-5010
              held in the name of Cars Direct by Gavawn HWB Bobs Motor Inc.

             up to $9,653.87 from Bank of America Account Number 4460-4121-2466 held
              in the name of Tabernacle of Restoration Ministries Inc.

             up to $1,056,320.35 from Bank of America Account Number 4450-4121-2495
              held in the name of Tabernacle of Restoration Ministries Inc.

             up to $12,935.88 from Bank of America Account Number 4460-3459-5297
              held in the name of Tabernacle of Restoration Ministries Inc.
                                    Attachment A-2
                                 ITEMS TO BE SEIZED

Monies held in the following bank accounts at USAA Federal Savings Bank:

             up to $150,227.98 from USAA Federal Savings Bank Account Number 01097-
              0020-1 held in the name of Rudolph Brooks, Jr.

             up to $100,016.92 from USAA Federal Savings Bank Account Number 01097-
              0019-8 held in the name of Rudolph Brooks, Jr.




                                            23
                                 Attachment A-3
                              ITEMS TO BE SEIZED

Monies up to $189,376.46 from PNC Bank Account Number 53-6132-6527 held in the name
of Madaro, LLC.




                                         24
                                 Attachment A-4
                              ITEMS TO BE SEIZED

A 2018 Tesla Model 3, Vehicle Identification Number 5YJ3E1EBXJF1062229.




                                        25
